Exhibit 10.1

2013 EQUITY INCENTIVE PLAN, AS AMENDED

TABLEAU SOFTWARE, INC.

2013 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD: FEBRUARY 28, 2013

APPROVED BY THE STOCKHOLDERS: MARCH 8, 2013

EFFECTIVE DATE: MAY 16, 2013

AMENDED BY THE BOARD: JANUARY 28, 2016

AMENDMENT APPROVED BY THE STOCKHOLDERS: MAY 12, 2016

1. GENERAL.

(a) Successor to and Continuation of Prior Plan.

(i) The Plan is the successor to and continuation of the Tableau Software, Inc.
2004 Equity Incentive Plan, as amended (the “Prior Plan”). From and after 12:01
a.m. Pacific time on the Effective Date, no additional stock awards will be
granted under the Prior Plan. All stock awards granted under the Prior Plan
remain subject to the terms of the Prior Plan. All Awards granted on or after
12:01 a.m. Pacific Time on the Effective Date are subject to the terms of this
Plan.

(ii) Any shares that would otherwise remain available for future grants under
the Prior Plan as of 12:01 a.m. Pacific Time on the Effective Date ceased to be
available under the Prior Plan at such time. Instead, that number of shares of
Common Stock equal to the number of shares of Class B common stock of the
Company then available for future grants under the Prior Plan (the “Prior Plan’s
Available Reserve”) was added to the Share Reserve (as further described in
Section 3(a) below) and became immediately available for grants and issuance
pursuant to Stock Awards under this Plan, up to the maximum number set forth in
Section 3(a) below.

(iii) From and after 12:01 a.m. Pacific time on the Effective Date, a number of
shares of Common Stock equal to the total number of shares of Class B common
stock and Class A common stock subject to outstanding stock awards granted under
the Prior Plan that (A) expire or terminate for any reason prior to exercise or
settlement, (B) are forfeited because of the failure to meet a contingency or
condition required to vest such shares or repurchased at the original issuance
price, or (C) are otherwise reacquired or are withheld (or not issued) to
satisfy a tax withholding obligation in connection with an award (the “Returning
Shares”) will immediately be added to the Share Reserve (as further described in
Section 3(a) below) as and when such shares become Returning Shares (up to the
maximum number set forth in Section 3(a)), and become available for issuance
pursuant to Stock Awards granted hereunder.

(b) Eligible Award Recipients. Employees, Directors and Consultants are eligible
to receive Awards.

(c) Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options; (ii) Nonstatutory Stock Options; (iii) Stock
Appreciation Rights; (iv) Restricted Stock Awards; (v) Restricted Stock Unit
Awards; (vi) Performance Stock Awards; (vii) Performance Cash Awards; and
(viii) Other Stock Awards.

(d) Purpose. This Plan, through the granting of Awards, is intended to help the
Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate and provide a means by which the eligible recipients
may benefit from increases in value of the Common Stock.

 

1



--------------------------------------------------------------------------------

2. ADMINISTRATION.

(a) Administration by Board. The Board will administer the Plan. The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

(b) Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine: (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to a Stock Award.

(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement or in the
written terms of a Performance Cash Award, in a manner and to the extent it will
deem necessary or expedient to make the Plan or Award fully effective.

(iii) To settle all controversies regarding the Plan and Awards granted under
it.

(iv) To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or at which cash or shares of Common Stock may be issued).

(v) To suspend or terminate the Plan at any time. Except as otherwise provided
in the Plan or an Award Agreement, suspension or termination of the Plan will
not materially impair a Participant’s rights under his or her then-outstanding
Award without his or her written consent except as provided in subsection
(viii) below.

(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, adopting amendments relating to Incentive Stock
Options and nonqualified deferred compensation under Section 409A of the Code
and/or making the Plan or Awards granted under the Plan exempt from or compliant
with the requirements for Incentive Stock Options or exempt from or compliant
with the requirements for nonqualified deferred compensation under Section 409A
of the Code, subject to the limitations, if any, of applicable law. If required
by applicable law or listing requirements, and except as provided in
Section 9(a) relating to Capitalization Adjustments, the Company will seek
stockholder approval of any amendment of the Plan that (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Plan, (C) materially increases the benefits accruing to Participants under
the Plan, (D) materially reduces the price at which shares of Common Stock may
be issued or purchased under the Plan, (E) materially extends the term of the
Plan, or (F) materially expands the types of Awards available for issuance under
the Plan. Except as otherwise provided in the Plan (including subsection
(viii) below) or an Award Agreement, no amendment of the Plan will materially
impair a Participant’s rights under an outstanding Award without the
Participant’s written consent.

(vii) To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding “incentive stock
options” or (C) Rule 16b-3 of Exchange Act or any successor rule.

(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more outstanding Awards, including, but not limited to,
amendments to provide terms more favorable to the

 

2



--------------------------------------------------------------------------------

Participant than previously provided in the Award Agreement, subject to any
specified limits in the Plan that are not subject to Board discretion. A
Participant’s rights under any Award will not be impaired by any such amendment
unless the Company requests the consent of the affected Participant, and the
Participant consents in writing. However, a Participant’s rights will not be
deemed to have been impaired by any such amendment if the Board, in its sole
discretion, determines that the amendment, taken as a whole, does not materially
impair the Participant’s rights. In addition, subject to the limitations of
applicable law, if any, the Board may amend the terms of any one or more Awards
without the affected Participant’s consent (A) to maintain the qualified status
of the Award as an Incentive Stock Option under Section 422 of the Code, (B) to
change the terms of an Incentive Stock Option, if such change results in
impairment of the Award solely because it impairs the qualified status of the
Award as an Incentive Stock Option under Section 422 of the Code, (C) to clarify
the manner of exemption from, or to bring the Award into compliance with,
Section 409A of the Code, or (D) to comply with other applicable laws or listing
requirements.

(ix) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan and/or Award
Agreements.

(x) To adopt such procedures and sub-plans as are necessary or appropriate
(A) to permit or facilitate participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States or
(B) allow Awards to qualify for special tax treatment in a foreign jurisdiction;
provided that Board approval will not be necessary for immaterial modifications
to the Plan or any Award Agreement that are required for compliance with the
laws of the relevant foreign jurisdiction.

(xi) To effect, with the consent of any adversely affected Participant, (A) the
reduction of the exercise, purchase or strike price of any outstanding Stock
Award; (B) the cancellation of any outstanding Stock Award and the grant in
substitution therefore of a new (1) Option or SAR, (2) Restricted Stock Award,
(3) Restricted Stock Unit Award, (4) Other Stock Award, (5) cash award and/or
(6) award of other valuable consideration determined by the Board, in its sole
discretion, with any such substituted award (x) covering the same or a different
number of shares of Common Stock as the cancelled Stock Award and (y) granted
under the Plan or another equity or compensatory plan of the Company; or (C) any
other action that is treated as a repricing under generally accepted accounting
principles.

(c) Delegation to Committee.

(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee). Any delegation of administrative powers will be
reflected in resolutions, not inconsistent with the provisions of the Plan,
adopted from time to time by the Board or Committee (as applicable). The
Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.

(ii) Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
or solely of two or more Non-Employee Directors, in accordance with Rule 16b-3
of the Exchange Act.

(d) Delegation to an Officer. The Board may delegate to one (1) or more Officers
the authority to do one or both of the following: (i) designate Employees who
are not Officers to be recipients of Options and SARs (and, to the extent
permitted by applicable law, other Stock Awards) and, to the extent permitted by
applicable law, the terms

 

3



--------------------------------------------------------------------------------

of such Awards; and (ii) determine the number of shares of Common Stock to be
subject to such Stock Awards granted to such Employees; provided, however, that
the Board resolutions regarding such delegation will specify the total number of
shares of Common Stock that may be subject to the Stock Awards granted by such
Officer and that such Officer may not grant a Stock Award to himself or herself.
Any such Stock Awards will be granted on the form of Stock Award Agreement most
recently approved for use by the Committee or the Board, unless otherwise
provided for in the resolutions approving the delegation authority. The Board
may not delegate authority to an Officer who is acting solely in the capacity of
an Officer (and not also as a Director) to determine the Fair Market Value (as
defined below).

(e) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

3. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve.

(i) Subject to Section 9(a) relating to Capitalization Adjustments and the
“evergreen” provision in Section 3(a)(ii), the aggregate number of shares of
Common Stock that may be issued pursuant to Stock Awards from and after the
Effective Date will not exceed 26,473,282 shares (the “Share Reserve”). The
Share Reserve includes (A) the 6,046,317 shares that represented the Prior
Plan’s Available Reserve on the Effective Date, and (B) the Returning Shares, if
any, in an amount not to exceed 15,176,728 shares (if and when the Returning
Shares ever become available for grant under this Plan).

(ii) The Share Reserve will automatically increase on January 1st of each year,
for ten years, commencing on January 1 of the year following the year in which
the IPO Date occurs, in an amount equal to 5% of the total number of shares of
Capital Stock outstanding on December 31st of the preceding calendar year. The
Board may act prior to January 1st of a given year to provide that there will be
no January 1st increase in the Share Reserve for such year or that the increase
in the Share Reserve for such year will be a smaller number of shares of Common
Stock than would otherwise occur pursuant to the preceding sentence.

(iii) For clarity, the Share Reserve is a limitation on the number of shares of
Common Stock that may be issued under to the Plan. As a single share may be
subject to grant more than once (e.g., if a share subject to a Stock Award is
forfeited, it may be made subject to grant again as provided in Section 3(b)
below), the Share Reserve is not a limit on the number of Stock Awards that can
be granted.

(iv) Shares may be issued under the terms of this Plan in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c), NYSE Listed
Company Manual Section 303A.08, AMEX Company Guide Section 711 or other
applicable rule, and such issuance will not reduce the number of shares
available for issuance under the Plan.

(b) Reversion of Shares to the Share Reserve. If a Stock Award or any portion of
a Stock Award (i) expires or otherwise terminates without all of the shares
covered by the Stock Award having been issued or (ii) is settled in cash (i.e.,
the Participant receives cash rather than stock), such expiration, termination
or settlement will not reduce (or otherwise offset) the number of shares of
Common Stock that are available for issuance under the Plan. If any shares of
Common Stock issued under a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
to vest such shares in the Participant, then the shares that are forfeited or
repurchased will revert to and again become available for issuance under the
Plan. Any shares reacquired by the Company in satisfaction of tax withholding
obligations on a Stock Award or as consideration for the exercise or purchase
price of a Stock Award will again become available for issuance under the Plan.

(c) Incentive Stock Option Limit. Subject to Section 9(a) relating to
Capitalization Adjustments, the aggregate maximum number of shares of Common
Stock that may be issued on the exercise of Incentive Stock Options will be
100,000,000 shares of Common Stock.

 

4



--------------------------------------------------------------------------------

(d) Section 162(m) Limitations. Subject to Section 9(a) relating to
Capitalization Adjustments, at such time as the Company is subject to the
applicable provisions of Section 162(m) of the Code, the following limitations
will apply.

(i) A maximum of 750,000 shares of Common Stock subject to Options, SARs and
Other Stock Awards whose value is determined by reference to an increase over an
exercise or strike price of at least 100% of the Fair Market Value on the date
any such Stock Award is granted may be granted under the Plan as “qualified
performance-based compensation” under Section 162(m) of the Code to any one
Participant during any calendar year. Grants in excess of the foregoing annual
limit of any additional Options, SARs or Other Stock Awards whose value is
determined by reference to an increase over an exercise or strike price of at
least 100% of the Fair Market Value on the date any such Stock Award is granted
will not satisfy the requirements for such “qualified performance-based
compensation” unless such additional Stock Awards are separately approved by the
Company’s stockholders in a manner that complies with the applicable
requirements of Section 162(m) of the Code.

(ii) A maximum of 750,000 shares of Common Stock subject to Performance Stock
Awards may be granted to any one Participant during any one calendar year
(whether the grant, vesting or exercise is contingent upon the attainment during
the Performance Period of the Performance Goals).

(iii) A maximum of $750,000 may be granted as a Performance Cash Award to any
one Participant during any one calendar year.

If a Performance Stock Award is in the form of an Option, it will count only
against the Performance Stock Award limit. If a Performance Stock Award could
(but is not required to) be paid out in cash, it will count only against the
Performance Stock Award limit.

(e) Limitation on Grants to Non-Employee Directors. The maximum number of shares
of Common Stock subject to Stock Awards granted under the Plan or otherwise
during any one calendar year to any Non-Employee Director, taken together with
any cash fees paid by the Company to such Non-Employee Director during such
calendar year for service on the Board, will not exceed $915,000 in total value
(calculating the value of any such Stock Awards based on the grant date fair
value of such Stock Awards for financial reporting purposes). The Board may make
exceptions to the applicable limit in this Section 3(e) for individual
Non-Employee Directors in extraordinary circumstances (for example, to
compensate such individual for interim service in the capacity of an officer of
the Company), as the Board may determine in its discretion, provided that the
Non-Employee Director receiving such additional compensation may not participate
in the decision to award such compensation or in other compensation decisions
involving Non-Employee Directors.

(f) Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

4. ELIGIBILITY.

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405 of the Securities Act, unless (i) the stock underlying
such Stock Awards is treated as “service recipient stock” under Section 409A of
the Code (for example, because the Stock Awards are granted pursuant to a
corporate transaction such as a spin off transaction), or (ii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards are
otherwise exempt from or comply with the distribution requirements of
Section 409A of the Code.

 

5



--------------------------------------------------------------------------------

(b) Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of such Option is at least 110%
of the Fair Market Value on the date of grant and the Option is not exercisable
after the expiration of five (5) years from the date of grant.

5. PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

(a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of 10
years from the date of its grant or such shorter period specified in the Award
Agreement.

(b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than 100% of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Award is granted. Notwithstanding the foregoing,
an Option or SAR may be granted with an exercise or strike price lower than 100%
of the Fair Market Value of the Common Stock subject to the Award if such Award
is granted pursuant to an assumption of or substitution for another option or
stock appreciation right pursuant to a Corporate Transaction and in a manner
consistent with the provisions of Section 409A of the Code and, if applicable,
Section 424(a) of the Code. Each SAR will be denominated in shares of Common
Stock equivalents.

(c) Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to use a particular method of
payment. The permitted methods of payment are as follows:

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

(iv) if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept cash or other payment from the Participant
to the extent of any remaining balance of the aggregate exercise price not
satisfied by such reduction in the number of whole shares to be issued. Shares
of Common Stock will no longer be subject to an Option and will not be
exercisable thereafter to the extent that (A) shares issuable upon exercise are
used to pay the exercise price pursuant to the “net exercise,” (B) shares are
delivered to the Participant as a result of such exercise, and (C) shares are
withheld to satisfy tax withholding obligations; or

 

6



--------------------------------------------------------------------------------

(v) in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Award Agreement.

(d) Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR. The appreciation distribution payable on the exercise of a SAR will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR (with respect to which the Participant is exercising
the SAR on such date), over (B) the aggregate strike price of the number of
Common Stock equivalents with respect to which the Participant is exercising the
SAR on such date. The appreciation distribution may be paid in Common Stock, in
cash, in any combination of the two or in any other form of consideration, as
determined by the Board and contained in the Award Agreement evidencing such
SAR.

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
will determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
will apply:

(i) Restrictions on Transfer. An Option or SAR will not be transferable except
by will or by the laws of descent and distribution (or pursuant to subsections
(ii) and (iii) below), and will be exercisable during the lifetime of the
Participant only by the Participant. The Board may permit transfer of the Option
or SAR in a manner that is not prohibited by applicable tax and securities laws.
Except as explicitly provided herein, neither an Option nor a SAR may be
transferred for consideration.

(ii) Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by U.S. Treasury Regulation
1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

(iii) Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, the executor or administrator of the Participant’s estate will be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. However, the Company may prohibit
designation of a beneficiary at any time, including due to any conclusion by the
Company that such designation would be inconsistent with the provisions of
applicable laws.

(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option or SAR may be subject to such other
terms and conditions on the time or times when it may or may not be exercised
(which may be based on the satisfaction of Performance Goals or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
or SARs may vary. The provisions of this Section 5(f) are subject to any Option
or SAR provisions governing the minimum number of shares of Common Stock as to
which an Option or SAR may be exercised.

(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement, or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) within the period of time ending on the earlier of (i) the date three
(3) months following the termination of the Participant’s Continuous Service and
(ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Agreement. If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the applicable
time frame, the Option or SAR will terminate.

 

7



--------------------------------------------------------------------------------

(h) Extension of Termination Date. Except as otherwise provided in the
applicable Award Agreement, if the exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause and
other than upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR will
terminate on the earlier of (i) the expiration of a total period of three
(3) months (that need not be consecutive) after the termination of the
Participant’s Continuous Service during which the exercise of the Option or SAR
would not be in violation of such registration requirements, and (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement. In addition, unless otherwise provided in a Participant’s applicable
Award Agreement, if the sale of any Common Stock received upon exercise of an
Option or SAR following the termination of the Participant’s Continuous Service
(other than for Cause) would violate the Company’s insider trading policy, then
the Option or SAR will terminate on the earlier of (i) the expiration of a
period of months (that need not be consecutive) equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service during which the sale of the Common Stock received upon
exercise of the Option or SAR would not be in violation of the Company’s insider
trading policy, or (ii) the expiration of the term of the Option or SAR as set
forth in the applicable Award Agreement.

(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement, or other agreement between the Participant and the Company, if
a Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date 12 months following such termination of
Continuous Service, and (ii) the expiration of the term of the Option or SAR as
set forth in the applicable Award Agreement. If, after termination of Continuous
Service, the Participant does not exercise his or her Option or SAR within the
applicable time frame, the Option or SAR (as applicable) will terminate.

(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement, or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
applicable Award Agreement for exercisability after the termination of the
Participant’s Continuous Service (for a reason other than death), then the
Option or SAR may be exercised (to the extent the Participant was entitled to
exercise such Option or SAR as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance or by a person designated to exercise the Option or SAR
upon the Participant’s death, but only within the period ending on the earlier
of (i) the date 18 months following the date of death, and (ii) the expiration
of the term of such Option or SAR as set forth in the applicable Award
Agreement. If, after the Participant’s death, the Option or SAR is not exercised
within the applicable time frame, the Option or SAR will terminate.

(k) Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate upon the date
on which the event giving rise to the termination for Cause first occurred, and
the Participant will be prohibited from exercising his or her Option or SAR from
and after the date on which the event giving rise to the termination for Cause
first occurred (or, if required by law, the date of termination of Continuous
Service). If a Participant’s Continuous Service is suspended pending an
investigation of the existence of Cause, all of the Participant’s rights under
the Option or SAR will also be suspended during the investigation period.

(l) Non-Exempt Employees. If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the U.S. Fair Labor Standards Act of 1938,
as amended, the Option or SAR will not be first

 

8



--------------------------------------------------------------------------------

exercisable for any shares of Common Stock until at least 6 months following the
date of grant of the Option or SAR (although the Award may vest prior to such
date). Consistent with the provisions of the U.S. Worker Economic Opportunity
Act, (i) if such non-exempt Employee dies or suffers a Disability, (ii) upon a
Corporate Transaction in which such Option or SAR is not assumed, continued, or
substituted, (iii) upon a Change in Control, or (iv) upon the non-exempt
Employee’s retirement (as such term may be defined in the non-exempt Employee’s
applicable Award Agreement, in another agreement between the non-exempt Employee
and the Company, or, if no such definition, in accordance with the Company’s
then current employment policies and guidelines), the vested portion of any
Options and SARs may be exercised earlier than 6 months following the date of
grant. The foregoing provision is intended to operate so that any income derived
by a non-exempt Employee in connection with the exercise or vesting of an Option
or SAR will be exempt from his or her regular rate of pay. To the extent
permitted and/or required for compliance with the U.S. Worker Economic
Opportunity Act to ensure that any income derived by a non-exempt Employee in
connection with the exercise, vesting or issuance of any shares under any other
Stock Award will be exempt from such employee’s regular rate of pay, the
provisions of this paragraph will apply to all Stock Awards and are hereby
incorporated by reference into such Stock Award Agreements.

6. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a) Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse, or (y) evidenced by a certificate, which certificate will be
held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical. Each Restricted Stock Award Agreement will conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i) Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

(ii) Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right, any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.

(v) Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
deems appropriate. The terms and conditions of Restricted Stock

 

9



--------------------------------------------------------------------------------

Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(ii) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v) Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

(vi) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c) Performance Awards.

(i) Performance Stock Awards. A Performance Stock Award is a Stock Award
(covering a number of shares not in excess of that set forth in Section 3(d)
above) that is payable (including that may be granted, vest or exercised)
contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Stock Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained will be conclusively determined by the Committee (or, if not
required for compliance with Section 162(m) of the Code, the Board), in its sole
discretion. In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that cash may be used in
payment of Performance Stock Awards.

(ii) Performance Cash Awards. A Performance Cash Award is a cash award (for a
dollar value not in excess of that set forth in Section 3(d)(iii) above) that is
payable contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the completion of a
specified period of Continuous Service. At the time of grant of a Performance
Cash Award, the length of any

 

10



--------------------------------------------------------------------------------

Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained will be conclusively determined by the Committee (or, if not
required for compliance with Section 162(m) of the Code, the Board), in its sole
discretion. The Board may specify the form of payment of Performance Cash
Awards, which may be cash or other property, or may provide for a Participant to
have the option for his or her Performance Cash Award, or such portion thereof
as the Board may specify, to be paid in whole or in part in cash or other
property.

(iii) Board Discretion. The Board retains the discretion to reduce or eliminate
the compensation or economic benefit due upon attainment of Performance Goals
and to define the manner of calculating the Performance Criteria it selects to
use for a Performance Period.

(iv) Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to an Award intended
to qualify as “performance-based compensation” thereunder, the Committee will
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (A) the date 90
days after the commencement of the applicable Performance Period, and (B) the
date on which 25% of the Performance Period has elapsed, and in any event at a
time when the achievement of the applicable Performance Goals remains
substantially uncertain. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee will certify in writing the extent to which any
Performance Goals and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock). Notwithstanding satisfaction of any completion of
any Performance Goals, the number of shares of Common Stock, Options, cash or
other benefits granted, issued, retainable and/or vested under an Award on
account of satisfaction of such Performance Goals may be reduced by the
Committee on the basis of such further considerations as the Committee, in its
sole discretion, will determine.

(d) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6. Subject to the
provisions of the Plan, the Board will have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.

7. COVENANTS OF THE COMPANY.

(a) Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.

(b) Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company will be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained. A Participant will not be
eligible for the grant of an Award or the subsequent issuance of cash or Common
Stock pursuant to the Award if such grant or issuance would be in violation of
any applicable securities law.

 

11



--------------------------------------------------------------------------------

(c) No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.

8. MISCELLANEOUS.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards will constitute general funds of the
Company.

(b) Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate, or letter evidencing the
Award is communicated to, or actually received or accepted by, the Participant.
In the event that the corporate records (e.g., Board consents, resolutions or
minutes) documenting the corporate action constituting the grant contain terms
(e.g., exercise price, vesting schedule or number of shares) that are
inconsistent with those in the Award Agreement as a result of a clerical error
in the papering of the Award Agreement, the corporate records will control and
the Participant will have no legally binding right to the incorrect term in the
Award Agreement.

(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to a Stock Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Stock Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Stock Award has been entered into the books and records of the
Company.

(d) No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, including, but not limited to, Cause, (ii) the
service of a Consultant pursuant to the terms of such Consultant’s agreement
with the Company or an Affiliate, or (iii) the service of a Director pursuant to
the bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

(e) Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board has the right in its sole discretion to (i) make a corresponding reduction
in the number of shares or cash amount subject to any portion of such Award that
is scheduled to vest or become payable after the date of such change in time
commitment, and (ii) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced or extended.

(f) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

 

12



--------------------------------------------------------------------------------

(g) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award, and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (i) the issuance of the shares upon the exercise of a
Stock Award or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

(h) Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any U.S. federal,
state, local, foreign or other tax withholding obligation relating to an Award
by any of the following means or by a combination of such means: (i) causing the
Participant to tender a cash payment; (ii) withholding shares of Common Stock
from the shares of Common Stock issued or otherwise issuable to the Participant
in connection with the Award; provided, however, that no shares of Common Stock
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law (or such other amount as may be necessary to avoid
classification of the Stock Award as a liability for financial accounting
purposes); (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant,
including proceeds from the sale of shares of Common Stock issued pursuant to a
Stock Award; or (v) by such other method as may be set forth in the Award
Agreement.

(i) Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto), or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

(j) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code (to the extent applicable to a Participant).
Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an employee or otherwise providing
services to the Company. The Board is authorized to make deferrals of Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of Continuous Service, and implement such other terms and conditions consistent
with the provisions of the Plan and in accordance with applicable law.

(k) Compliance with Section 409A. Unless otherwise expressly provided for in an
Award Agreement, the Plan and Award Agreements will be interpreted to the
greatest extent possible in a manner that makes the Plan and the Awards granted
hereunder exempt from Section 409A of the Code, and, to the extent not so
exempt, in compliance with Section 409A of the Code. If the Board determines
that any Award granted hereunder is not exempt from and is therefore subject to
Section 409A of the Code, the Award Agreement evidencing such Award

 

13



--------------------------------------------------------------------------------

will incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement. Notwithstanding anything to
the contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded, and if a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A of the Code is a “specified employee” for purposes of Section 409A
of the Code, no distribution or payment of any amount that is due because of a
“separation from service” (as defined in Section 409A of the Code without regard
to alternative definitions thereunder) will be issued or paid before the date
that is six (6) months following the date of such Participant’s “separation from
service” or, if earlier, the date of the Participant’s death, unless such
distribution or payment can be made in a manner that complies with Section 409A
of the Code, and any amounts so deferred will be paid in a lump sum on the day
after such six (6) month period elapses, with the balance paid thereafter on the
original schedule.

(l) Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including, but not limited to, a reacquisition right
in respect of previously acquired shares of Common Stock or other cash or
property upon the occurrence of Cause. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any agreement with
the Company or an Affiliate.

9. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a);
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c); (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 3(d); and (iv) the class(es) and number of securities and
price per share of stock subject to outstanding Stock Awards. The Board will
make such adjustments, and its determination will be final, binding and
conclusive.

(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) will terminate immediately prior to the
completion of such dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the holder of such Stock Award is providing Continuous Service; provided,
however, that the Board may, in its sole discretion, cause some or all Stock
Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.

(c) Corporate Transaction. The following provisions will apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award or any other written agreement between the
Company or any Affiliate and the Participant or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award. In the event of a
Corporate Transaction, then, notwithstanding any other provision of the Plan,
the Board will take one or more of the following actions with respect to Stock
Awards, contingent upon the closing or completion of the Corporate Transaction:

(i) arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Corporate Transaction);

 

14



--------------------------------------------------------------------------------

(ii) arrange for the assignment of any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to the Stock Award to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

(iii) accelerate the vesting, in whole or in part, of the Stock Award (and, if
applicable, the time at which the Stock Award may be exercised) to a date prior
to the effective time of such Corporate Transaction as the Board will determine
(or, if the Board will not determine such a date, to the date that is 5 days
prior to the effective date of the Corporate Transaction), with such Stock Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Corporate Transaction;

(iv) arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;

(v) cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; and

(vi) cancel or arrange for the cancellation of the Stock Award, to the extent
not vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for a payment, in such form as may be determined by the
Board equal to the excess, if any, of (A) the value of the property the
Participant would have received upon the exercise of the Stock Award immediately
prior to the effective time of the Corporate Transaction, over (B) any exercise
price payable by such holder in connection with such exercise.

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

In the absence of any affirmative determination by the Board at the time of a
Corporate Transaction, each outstanding Stock Award will be assumed or an
equivalent Stock Award will be substituted by such successor corporation or a
parent or subsidiary of such successor corporation (the “Successor
Corporation”), unless the Successor Corporation does not agree to assume the
Stock Award or to substitute an equivalent Stock Award, in which case such Stock
Award will terminate upon the consummation of the transaction.

(d) Change in Control. A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration will
occur.

10. TERMINATION OR SUSPENSION OF THE PLAN.

The Board may suspend or terminate the Plan at any time. No Awards may be
granted after the tenth (10th) anniversary of the earlier of (i) the date the
Plan is adopted by the Board (the “Adoption Date”), or (ii) the date the Plan is
approved by the stockholders of the Company. No Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.

11. EFFECTIVE DATE OF PLAN; TIMING OF FIRST GRANT OR EXERCISE.

The Plan came into existence on the Adoption Date. However, no Award may be
granted under the Plan prior to the IPO Date. In addition, no Stock Award may be
exercised (or, in the case of a Restricted Stock Award, Restricted Stock Unit
Award, Performance Stock Award, or Other Stock Award, may be granted) and no
Performance Cash Award may be settled unless and until the Plan has been
approved by the stockholders of the Company, which approval will be within 12
months after the Adoption Date.

 

15



--------------------------------------------------------------------------------

12. CHOICE OF LAW.

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13. DEFINITIONS. As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company, as such terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.

(b) “Award” means a Stock Award or a Performance Cash Award.

(c) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

(d) “Board” means the Board of Directors of the Company.

(e) “Capital Stock” means each and every class of common stock of the Company,
regardless of the number of votes per share.

(f) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Adoption Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or
other similar equity restructuring transaction, as that term is used in
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor thereto). Notwithstanding the foregoing, the conversion of any
convertible securities of the Company will not be treated as a Capitalization
Adjustment.

(g) “Cause” will have the meaning ascribed to such term in any written agreement
between the Participant and the Company or any Affiliate defining such term and,
in the absence of such agreement, such term means, with respect to a
Participant, the occurrence of any of the following events: (i) Participant’s
willful failure substantially to perform his or her duties and responsibilities
to the Company or any Affiliate or deliberate violation of a policy of the
Company or any Affiliate; (ii) Participant’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company or any
Affiliate; (iii) unauthorized use or disclosure by Participant of any
proprietary information or trade secrets of the Company or any other party to
whom the Participant owes an obligation of nondisclosure as a result of his or
her relationship with the Company or any Affiliate; or (iv) Participant’s
willful breach of any of his or her obligations under any written agreement or
covenant with the Company or any Affiliate. The determination as to whether a
Participant is being terminated for Cause will be made in good faith by the
Company and will be final and binding on the Participant. Any determination by
the Company that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Awards held by such Participant
will have no effect upon any determination of the rights or obligations of the
Company, any Affiliate or such Participant for any other purpose.

(h) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in

 

16



--------------------------------------------------------------------------------

Control will not be deemed to occur (A) on account of the acquisition of
securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control will be deemed to occur;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

(iii) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or

(iv) individuals who, on the Adoption Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.

Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between the Company or any Affiliate
and the Participant will supersede the foregoing definition with respect to
Awards subject to such agreement; provided, however, that if no definition of
Change in Control or any analogous term is set forth in such an individual
written agreement, the foregoing definition will apply.

If required for compliance with Section 409A of the Code, in no event will a
Change in Control be deemed to have occurred if such transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under U.S. Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). The Board may, in its sole discretion
and without a Participant’s consent, amend the definition of “Change in Control”
to conform to the definition of “Change in Control” under Section 409A of the
Code, and the regulations thereunder.

(i) “Code” means the U.S. Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.

 

17



--------------------------------------------------------------------------------

(j) “Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).

(k) “Common Stock” means the Class A common stock of the Company.

(l) “Company” means Tableau Software, Inc., a Delaware corporation.

(m) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

(n) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or to a Director will
not constitute an interruption of Continuous Service. If the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. In addition, if required
for exemption from or compliance with Section 409A of the Code, the
determination of whether there has been a termination of Continuous Service will
be made, and such term will be construed, in a manner that is consistent with
the definition of “separation from service” as defined under U.S. Treasury
Regulation Section 1.409A-1(h) (without regard to any alternative definition
thereunder). A leave of absence will be treated as Continuous Service for
purposes of vesting in a Stock Award only to such extent as may be provided in
the Company’s leave of absence policy, in the written terms of any leave of
absence agreement or policy applicable to the Participant, or as otherwise
required by law.

(o) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii) a sale or other disposition of at least 90% of the outstanding securities
of the Company;

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

 

18



--------------------------------------------------------------------------------

To the extent required for compliance with Section 409A of the Code, in no event
will an event be deemed a Corporate Transaction if such transaction is not also
a “change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under U.S. Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder).

(p) “Covered Employee” will have the meaning provided in Section 162(m)(3) of
the Code.

(q) “Director” means a member of the Board.

(r) “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months as provided in Sections 22(e)(3) and
409A(a)(2)(C)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(s) “Effective Date” means the IPO Date.

(t) “Employee” means any person providing services as an employee of the Company
or an Affiliate. However, service solely as a Director, or payment of a fee for
such services, will not cause a Director to be considered an “Employee” for
purposes of the Plan.

(u) “Entity” means a corporation, partnership, limited liability company or
other entity.

(v) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

(w) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company, or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities.

(x) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.

(y) “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and that qualifies as, an “incentive stock
option” within the meaning of Section 422 of the Code.

 

19



--------------------------------------------------------------------------------

(z) “IPO Date” means the date of the underwriting agreement between the Company
and the underwriters(s) managing the initial public offering of the Common
Stock, pursuant to which the Common Stock is priced for the initial public
offering (the “IPO”).

(aa) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3 of the Exchange Act.

(bb) “Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.

(cc) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

(dd) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(ee) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Plan.

(ff) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(gg) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).

(hh) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement will be subject to the
terms and conditions of the Plan.

(ii) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
U.S. Treasury Regulations promulgated under Section 162(m) of the Code), is not
a former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code

(jj) “Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

(kk) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

 

20



--------------------------------------------------------------------------------

(ll) “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).

(mm) “Performance Criteria” means the one or more criteria that the Board will
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any one of, or combination of, the following as determined
by the Board: (1) profit before tax; (2) billings; (3) revenue; (4) net revenue;
(5) earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings); (6) operating income; (7) operating margin;
(8) operating profit; (9) controllable operating profit, or net operating
profit; (10) net profit; (11) gross margin; (12) operating expenses or operating
expenses as a percentage of revenue; (13) net income; (14) earnings per share;
(15) total stockholder return; (16) market share; (17) return on assets or net
assets; (18) the Company’s stock price; (19) growth in stockholder value
relative to a pre-determined index; (20) return on equity; (21) return on
invested capital; (22) cash flow (including free cash flow or operating cash
flows); (23) cash conversion cycle; (24) economic value added; (25) individual
confidential business objectives; (26) contract awards or backlog; (27) overhead
or other expense reduction; (28) credit rating; (29) strategic plan development
and implementation; (30) succession plan development and implementation;
(31) improvement in workforce diversity; (32) customer indicators; (33) new
product invention or innovation; (34) attainment of research and development
milestones; (35) improvements in productivity; and (36) bookings.

(nn) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. Unless
specified otherwise by the Board (i) in the Award Agreement at the time the
Award is granted or (ii) in such other document setting forth the Performance
Goals at the time the Performance Goals are established, the Board will
appropriately make adjustments in the method of calculating the attainment of
Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the dilutive effects of acquisitions or joint
ventures; (6) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (7) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (8) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; (9) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
be expensed under generally accepted accounting principles; (10) to exclude the
goodwill and intangible asset impairment charges that are required to be
recorded under generally accepted accounting principles and (11) to exclude the
effects of items that are “unusual” in nature or occur “infrequently” as
determined under generally accepted accounting principles. In addition, the
Board retains the discretion to reduce or eliminate the compensation or economic
benefit due upon attainment of Performance Goals and to define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period. Partial achievement of the specified criteria may result in the payment
or vesting corresponding to the degree of achievement as specified in the Stock
Award Agreement or the written terms of a Performance Cash Award.

(oo) “Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award. Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

(pp) “Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).

 

21



--------------------------------------------------------------------------------

(qq) “Plan” means this Tableau Software, Inc. 2013 Equity Incentive Plan.

(rr) “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

(ss) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.

(tt) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(uu) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.

(vv) “Securities Act” means the U.S. Securities Act of 1933, as amended.

(ww) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(xx) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.

(yy) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award, or any Other Stock Award.

(zz) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.

(aaa) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

(bbb) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate

 

22